Citation Nr: 0412766	
Decision Date: 05/17/04    Archive Date: 05/25/04

DOCKET NO.  96-32 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs (VA) purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel

INTRODUCTION

The veteran served on active duty from May 1969 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which continued prior VA rating decisions 
finding that the veteran is incompetent for VA purposes.  The 
veteran filed a timely appeal to this determination.

When this matter was previously before the Board in May 2000, 
and again in June 2003, it was remanded to the RO for further 
development, which has since been accomplished.  The case has 
been returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran lacks the mental capacity to contract or 
manage his own affairs, including disbursement of funds 
without limitation.


CONCLUSION OF LAW

The veteran is incompetent for VA purposes.  38 U.S.C.A. § 
5107(a) (West 2002); 38 C.F.R. § 3.353 (2003).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, Congress passed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)].  The VCAA 
eliminated the former statutory requirement that claims be 
well-grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  In this case, 
the VA discharge summary which served as the basis of the 
RO's finding of incompetency was created in July 1994, prior 
to the November 2000 effective date of the VCAA, and the 
claim to establish competency remains pending.  Thus, the 
provisions of the VCAA are applicable in this case.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

In the present case, the veteran was provided adequate notice 
as to the evidence needed to substantiate his competency 
claim, as well as notice of the specific legal criteria 
necessary to substantiate this claim.  The Board concludes 
that discussions as contained in the initial rating decision 
dated in January 1995, in the statement of the case (SOC) 
issued in May 1996, in the supplemental statements of the 
case (SSOCs) issued in August 1996, May 1997, November 1997, 
September 1998, April 1999, July 2002 and December 2003, at 
the time of hearings before RO hearing officers in June 1995 
and February 1999 and before the undersigned Veterans Law 
Judge in April 2000, and in correspondence to the veteran 
have provided him with sufficient information regarding the 
applicable regulations regarding the evidence necessary to 
substantiate his claim.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in July 2003, the RO provided the veteran 
with detailed information about the new rights provided under 
the VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claim, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that the veteran understands the 
nature of the evidence needed to substantiate his claim.  As 
the RO has completely developed the record, the requirement 
that the RO explain the respective responsibility of VA and 
the veteran to provide evidence has been met.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, post-service 
private treatment records and statements, VA inpatient and 
outpatient treatment notes and examination reports, including 
medical opinions regarding the competency of the veteran, VA 
field reports, the transcripts of three hearings, and several 
personal statements made by the veteran in support of his 
claim.  The RO has obtained all pertinent records regarding 
the issue on appeal and has effectively notified the veteran 
of the evidence required to substantiate his claim.  The 
Board is not aware of any additional relevant evidence which 
is available in connection with this appeal, and concludes 
that all reasonable efforts were made by VA to obtain 
evidence necessary to substantiate the veteran's claim.  In 
light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

The Board also observes that the recent United States Court 
of Appeals for Veterans Claims' (Court's) decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) held, in part, 
that a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ or RO) decision on a 
claim for VA benefits.  In the present case, in a rating 
decision dated in January 1995, the appellant's competency 
was adjudicated.  Only after that rating action was 
promulgated did the AOJ, in July 2003, provide notice to the 
claimant regarding what information and evidence is needed to 
substantiate the claim for competency, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to this claim, as explained above.  

VA believes that the Pelegrini decision is incorrect as it 
applies to cases where, as here, the initial AOJ decision was 
made prior to the enactment of the VCAA and is pursuing 
further judicial review on this matter.  However, assuming 
solely for the sake of argument and without conceding the 
correctness of Pelegrini, the Board finds that any defect 
with respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 421.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in July 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the most recent 
transfer and certification of the appellant's case to the 
Board in March 2004, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and an SSOC was provided to the 
appellant in December 2003.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  Indeed, 
the appellant has submitted numerous statements to VA showing 
why he believes he is entitled to restoration of his 
competency.  In addition, in a March 2004 Statement of 
Accredited Representation in Appealed Case, the veteran's 
representative responded to the RO's request for any 
additional evidence from the veteran by noting that "The 
veteran has no additional evidence to submit on his behalf."  

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

The veteran is service connected for schizophrenic reaction, 
paranoid type, rated as 100 percent disabling since March 
1981.  The veteran has also been rated as incompetent for VA 
purposes since February 1988.  He seeks to be adjudged 
competent by VA, as he wishes to be able to handle the 
disbursement of his VA disability checks.

Evidence relevant to the veteran's competency includes 
numerous VA discharge summaries from 1994 to 1997, reflecting 
frequent, lengthy and repeated periods of hospitalization for 
treatment of paranoid schizophrenia.  On many of these 
occasions the veteran was noted to be delusional and 
hallucinating, often stating that God told him to do things 
and that he heard voices.  On some of these occasions the 
veteran's family indicated that they feared he would harm 
them, while on others the veteran himself reported that he 
was afraid he would hurt people.  It was often noted that the 
veteran had a long history of suicidal ideation, and had 
tried to kill himself on several occasions.  The veteran's 
insight and judgment were repeatedly noted to be poor, and 
almost all hospitalization notes referenced the fact that he 
veteran was considered to be incompetent to handle VA funds.

Also relevant is a statement dated in June 1995 from Alfred 
B. Weiner, Ph.D., a psychologist in private practice.  In 
this statement, Dr. Weiner indicated that the veteran had 
decided to return to school a few months earlier, and that he 
appeared to be taking care of himself adequately.  He also 
noted that the veteran appeared to be dealing with peers, 
faculty and the university bureaucracy in an appropriate 
manner, and appeared determined to complete his school work.  
Dr. Weiner indicated that the veteran had told him that he 
believed he could manage money in a responsible way and that 
he was not inclined to spend his money in a frivolous way or 
fall prey to someone who would try to manipulate him out of 
his money.  Dr. Weiner concluded that "I feel that he 
deserves a chance to prove that this is the case and that he 
is competent to manage his own affairs."

However, three months later in September 1995 the veteran was 
again hospitalized at a VA facility for a period of two 
months.  At the time of hospitalization, the veteran was 
admitted because he had been refusing to talk, eat or bathe.  
The veteran was unshaven, disheveled, and uncooperative, and 
refused to answer most questions asked of him.  He appeared 
to be hallucinating, and later stated that God was telling 
him to do things.  At the end of two months of 
hospitalization, the veteran and his mother requested his 
release.  The treatment team determined that while the 
veteran was still experiencing hallucinations at times, he 
was denying homicidal or suicidal ideation and, thus, could 
be safely discharged.

Also relevant is the report of a VA Fiduciary-Beneficiary 
Field Examination conducted in February 1998.  The examiner 
noted that the veteran had recently returned after having 
left his mother's home in California and been missing for 
three months.  He was finally located in Los Angeles after 
being picked up by the police after repeatedly dialing 911.  
The police took him to a local hospital, where he was 
identified through a missing persons report.  The veteran's 
mother then took the veteran to Ohio.  

When questioned by the examiner, the veteran was hostile and 
uncooperative, repeatedly telling the examiner that what he 
did with his money was none of VA's business.  He repeatedly 
told the examiner about incidents in which he had tried to 
assist the government, for instance calling the Center for 
Disease Control in Atlanta on many occasions to tell them 
about a universal cure for AIDS and other diseases.  The 
veteran mentioned buying his own trailer to live in, but the 
examiner noted that "I don't think he is capable of living 
on his own."  As far as the examiner could tell, the veteran 
had left home after a very serious disagreement with his 
mother and sister about his mother's handling of his funds 
and their relationship, and had stormed out of the home, 
essentially becoming homeless and living on the street for 
three months.  Following this interview, the examiner offered 
the following assessment:

The veteran's judgment and insight have 
been very poor.  He continues to suffer 
from severe mental health problems.  I 
believe he is delusional and may be 
suffering from hallucinations as well.  
He also self-regulates his medication.  
In my opinion he must have a fiduciary to 
keep his life style with some minimal 
order.  Without some overall structure 
and supervision I believe the veteran 
would quickly go through all of his 
funds.  He is easily influenced by others 
and often will be taken by a bizarre idea 
and simply give his money away or allow 
it to dissipate without much control.  I 
strongly urge that he continue to be 
considered incompetent for VA purposes.

In August 1998, the veteran underwent a VA psychiatric 
examination.  At that time, the veteran was restless and 
unable to sit still.  His face was blank, and he showed no 
emotion throughout the entire interview.  He was cooperative 
but not spontaneous.  Grooming and hygiene were adequate.  
Associative processes were sparse but there was no evidence 
of looseness or tangentiality.  Speech was goal directed, but 
tone was flat.  Stated mood was good.  He admitted to "years 
and years" of auditory hallucinations, and stated that 
multiple voices told him things but declined to discuss what 
they said.  He was under a delusion that there was a massive 
conspiracy involving God and some of his chosen people and 
that these people were the ones that God wanted to control.  
He also reported that someone was plotting against him but 
refused to discuss this any further.  The veteran was 
oriented to all four spheres, and remote and recent memory 
were intact.  Abstraction ability was poor, as was general 
fund of information.  The examiner noted that he did not have 
the veteran's claims file to review.  The examiner rendered 
an Axis I diagnosis of schizophrenia, paranoid type, chronic, 
and opined that he veteran was capable of managing his own 
benefits.

In February 1999, VA received from the veteran a packet of 
letters and statements from various people attesting to his 
competence.  A letter from K. G. indicated that the veteran 
was competent to live independently, as he maintained his own 
bank account, drove and maintained his own car, attended AA 
meetings regularly, volunteered for the local Humane Society 
and was helpful to friends and neighbors.  A letter from S.H. 
stated that the veteran had always presented himself as a 
gentleman and a caring person, advocating for people who had 
drinking problems.  A letter from D.F. indicated that she was 
a waitress at a restaurant that the veteran frequented, and 
that he always paid his bills and left a tip.  A statement 
from S.H. noted that the veteran had been volunteering at a 
cat shelter for three months.  A letter from J.S. indicated 
that the veteran was active in volunteer work for AA, and 
that, in his opinion, the veteran was competent to handle his 
own financial affairs.  A letter from J.L. noted that the 
veteran was always very helpful and friendly, while a letter 
from L.M. indicated that the veteran consistently shopped in 
her Christian bookstore and paid and picked up his orders in 
a timely manner.  

Of particular note is a letter dated in January 1999 from Dr. 
Weiner, in which he noted that the veteran seemed to be 
taking care of his financial responsibilities as reflected by 
the fact that he paid his bills, took car of the upkeep on 
his car, and refrained from giving away significant sums of 
money to people who did not have his interests in mind.  He 
noted that when the veteran was faced with major financial 
decisions, he usually consulted with others, including his 
mother, before proceeding.  He also noted that the veteran 
was engaged in volunteer community work and attended weekly 
AA meetings.  Dr. Weiner recommended that the veteran be 
given the opportunity to resume control of his financial 
affairs.

In February 1999, the veteran and his mother testified at a 
hearing before an RO hearing officer.  At that time, when 
asked by his representative whether he could handle his 
finances by himself without any assistance, he replied 
"You'd have to ask God that," since he talked to the 
veteran all the time.  He emphasized that he was not 
receiving enough money to "do all the humanitarian things I 
do," including feeding children both at home and overseas.  
The veteran's mother testified to her belief that the veteran 
was capable of handling his own affairs, and that his friends 
were not taking advantage of him financially.

A VA report of contact dated in October 1999 indicates that 
the veteran was requesting an increase in his personal 
spending allowance.  He stated that the had had a lot of 
additional expenses lately including donations to Save the 
Children Fund, Interfaith Church Fund, funds for a child he 
sponsored in Angola and the Humane Society.  The VA 
representative informed the veteran that this issue would be 
raised with the veteran personally at the time of the next 
scheduled contact in a few months' time.

In April 2000, the veteran and his mother testified at a 
hearing held at the RO before the undersigned Veterans Law 
Judge.  At that time, both parties reiterated their 
assertions that the veteran was fully able to manage his own 
financial affairs.  They emphasized that the veteran had his 
own checking account and paid his own bills, bought his own 
groceries and took care of his own car.

In April 2000, the veteran underwent the scheduled Adult 
Beneficiary Field Examination.  At that time, the examiner 
interviewed the veteran and his mother in detail at their 
home, and described the veteran's health, social/economic 
conditions, and income/estate/fund use in great detail.  
Following this interview, the examiner offered the following 
assessment:

I suspect he is giving substantial sums 
to charities, social organizations and 
individuals who appeal to him for help.  
He continues to engage in what I consider 
to be risky social behavior:  confronting 
strangers about drug and alcohol use, 
policing his community at night, 
frequenting bars and interstate truck 
stops to "counsel" others.  He has 
admitted to being compelled to engage in 
this activity by a higher power.  He is 
away from home for long periods.  I 
believe the veteran must have a supported 
living setting to remain in the community 
and could not live independently.  I 
think he is very susceptible to hard luck 
stories by others who wish to exploit his 
overly generous nature.  I think he can 
be easily influenced and lead [sic] by 
others.  Everything considered, it is my 
very firm opinion that this veteran must 
remain incompetent for VA purposes and 
have a fiduciary to provide minimal 
protection for him.  Without the services 
of the fiduciary, I believe his modest 
estate... would quickly be dissipated by 
the veteran if he were even given control 
of it.  I am also finding evidence of 
potential future problems for him 
regarding his mother's health and 
supervision and his activities in the 
community.  For his welfare, I urge that 
he continue to be considered incompetent 
for VA purposes.

Also relevant are VA outpatient treatment notes dated from 
April 1998 to September 2003.  Of note is a mental health 
telephone contact dated in April 2000, at which time the 
veteran's mother requested that the veteran's treating 
psychiatrist provide an assessment of the veteran's 
competency.  The veteran's treating VA psychiatrist stated 
that he did not feel comfortable in deeming the veteran 
competent based on his psychiatric history.

Also of note is a mental health individual therapy note dated 
in June 2001, at which time the veteran reported daily 
auditory hallucinations.  The veteran's mother voiced concern 
about the veteran's hygiene, noting that he did not like to 
bathe.  The veteran's mother also mentioned problems with the 
veteran not contributing enough of his money for her 
household expenses and overdrawing his checking account.  She 
noted that the veteran could spend $500 in only two days, 
much of it at a religious store where he bought religious 
cards and things.  She also expressed concern about the 
veteran's poor eating habits, noting that he ate very little.

Most recently, the veteran underwent a VA examination in 
April 2003.  At that time, the examiner noted that he had 
reviewed the veteran's claims file in conjunction with his 
examination.  The examiner stated that at the time of 
examination, the veteran was rude, loud and abusive to the 
staff, refusing to cooperate with the examination.  He 
refused to answer questions which he felt were not needed for 
the examiner's report, including 95 percent of the 
information that normally went into such reports.  The 
veteran asked the examiner if he wanted to talk to his 
mother, and when the examiner said yes, the veteran said he 
did not want him to talk to his mother.  The examiner then 
stated that that was fine, but the veteran interpreted this 
response to mean that the examiner did not want to talk to 
him.  The veteran became agitated, stated that he had talked 
to the examiner long enough and left.  

The examiner noted that the veteran's claims file indicated 
that the veteran was a paranoid schizophrenic, and that his 
behavior during the examination was not out of the ordinary 
for him.  The examiner also indicated that four hours after 
leaving his office, the veteran telephoned to let the 
examiner know that it was okay for his mother to be in charge 
of his money.  The veteran was noted to be clearly quite ill 
but with a little insight intact.  The examiner then 
concluded that "In my opinion, the veteran is not capable of 
making financial decisions and handling any benefits to be 
received."

For VA purposes, a mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or to manage his affairs, including the disbursement 
of funds without limitation.  38 C.F.R. § 3.353(a) (2003).  
There is a presumption in favor of competency.  Where 
reasonable doubt arises regarding a beneficiary's mental 
capacity to contract or to manage his affairs, including the 
disbursement of funds without limitation, such doubt will be 
resolved in favor of competency.  38 C.F.R. § 3.353(d) 
(2003); see also 38 C.F.R. § 3.102 (2003).  A medical opinion 
is required for rating agency to make a determination of 
incompetency.

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetence, the rating agency 
will not make a determination of incompetence without a 
definite expression regarding the question by the responsible 
medical authorities.  38 C.F.R. § 3.353(c) (2003).  
Determinations as to incompetence should be based on all the 
evidence of record and there should be a consistent 
relationship between the percentage of disability, facts 
relating to commitment or hospitalization, and the holding of 
incompetence.  Id.

The evidence outlined above indicates that the veteran 
consistently experiences auditory hallucinations and 
delusions, and feels compelled to act because of such 
symptoms due to chronic, severe paranoid schizophrenia.  He 
reportedly has very little insight and judgment.  He also has 
frequently been noted to have stopped bathing and eating, and 
has been hospitalized repeatedly due to suicidal and/or 
homicidal ideation and psychotic behavior.  He has repeatedly 
been adjudged incompetent to rationally handle his own 
affairs, especially in regard to money, by various medical 
professionals, including his treating VA psychiatrist.  This 
finding of incompetency has been echoed in repeated VA 
discharge summaries and VA examination reports, including the 
report created by the VA psychiatrist who examined the 
veteran in April 2003 specifically to determine the veteran's 
competency.  The field examiners who have evaluated the 
veteran's capability for independent living in recent years 
have also unanimously adjudged him to be incompetent, and 
strongly urged that the veteran continue to be found 
incompetent for his own welfare. 

The only medical evidence which would favor a finding of 
competency consists of the two statements by Dr. Weiner in 
June 1995 and January 1999, and the VA examination report 
dated in August 1998.  The Board observes that the opinions 
by Dr. Weiner were based largely on the veteran's own reports 
that he believed that he could handle his money wisely and 
would resist the temptation to spend his money in a frivolous 
way.  However, the remainder of the evidence contradicts this 
belief, as the veteran has repeatedly been found to be giving 
"substantial sums to charities, social organizations and 
individuals who appeal to him for help," and has stated that 
he feels compelled to give his money away apparently acting 
on auditory hallucinations.  His mother also recently noted 
that the veteran could easily go through as much as $500 in 
two days on religious materials and items.  Finally, the 
Board notes that in February 1999 the veteran himself stated 
that he was not receiving enough money from VA to support all 
the humanitarian activities he engaged in, and in October 
1999 the veteran contacted VA requesting an increase in his 
personal spending allowance to allow him to donate still more 
money to charities.  

In addition, the Board observes that Dr. Weiner's June 1995 
statement that the veteran appeared to be "taking care of 
himself adequately" and was bettering himself in school is 
starkly contrasted by the evidence showing that only three 
months later, the veteran was hospitalized for a two-month 
period because he had been refusing to talk, eat or bathe, 
and was found to be unshaven, disheveled, uncooperative and 
hallucinating.  At that time, he again stated that he heard 
voices from God in his head which compelled him to do things.

Finally, the Board notes that Dr. Weiner did not adjudge the 
veteran to be competent as such, but merely recommended that 
the veteran be given an opportunity to show that he was 
competent and could handle money appropriately.

As to the August 1998 VA examination report, the Board notes 
that while the examiner stated that the veteran was capable 
of managing his own benefits, he also indicated that "This 
Veteran is psychotic at this time. He is totally disabled, 
unemployable."  The examiner also noted that the veteran had 
been experiencing auditory hallucinations for years from 
voices telling him to do things, and was paranoid and 
delusional at the time of examination.  

The Board is cognizant that the veteran and his mother 
maintain that the veteran is fully competent to manage his 
own financial affairs, despite having been adjudged 
incompetent.  However, these statements are in stark contrast 
to the overwhelming majority of the medical and other 
evidence, and as such, are accorded little probative weight.  
For instance, the veteran and his mother have said that the 
veteran has not had difficulty handling money, while the 
record documents extensive problems, and numerous instances 
where the veteran has not handled money properly.  The weight 
of these opinions is essentially diminished by the 
overwhelming clinical and other evidence to the contrary.

Accordingly the Board finds that the veteran is not 
competence for VA purposes, and the preponderance of the 
evidence is against a restoration of competency.




ORDER

As the veteran is not competent to manage his own financial 
affairs without limitation, entitlement to direct payment of 
VA benefits is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



